DETAILED ACTION
This Final action is responsive communications: 12/15/2021.
Applicant amended no claims. Applicant cancelled claim 11. Claims 1-10, 12 are pending. Claim 1 is independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawing Objections (New Matter Issue)
4a.	Please DO NOT enter Drawing amendment 12/15/21, 07/14/21, 03/18/21 since they are being objected under 35 U.S.C. 132(a).
See details  as follows:
The amendment filed 12/15/21, 07/14/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
New Added Circuitry in Fig. 1B (amendment 07/14/2021)  is new and not supported by the original disclosure. 
a) All the new components shown e.g. 120, 152, 154 and their specific connection, circuitry structure  is not supported in original disclosure. The circuitry with components presented is new with capability that is beyond what was presented before.
b) “detection amplifiers 152” nature (single input or differential input etc.), input/ output, connection details, functional capability disclosed is not supported in original disclosure.
c) “global bit line 123” connection details to various components is not supported by original disclosure.
d) other components and related connections are new and not supported.
See section 4b) new matter description which is also applicable.
Applicant show support in the following areas if any new component or, circuit is being drawn:

B1) support for  component connections and relative connections (relative to other components)

4b.	Please DO NOT enter Drawing amendment 03/18/21 and they were objected to previously as follows: (objection maintained)
	The amendment filed 03/18/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
1) New Added Circuitry in Fig. 1A (amendment 03/18/2021)  is new and not supported by the original disclosure (original FR18 72707 or current disclosure) . Block 114 details is not supported previously. For example, row decoder and word line driver connection and outputs shown is not supported and can be configured many ways. The specific way shown is not supported in original disclosure.  Further, outputs without input connections are rare in the art.
2) New Added Circuitry in Fig. 1B (amendment 03/18/2021)  is new and not supported by the original disclosure. All the new components shown e.g. 102, 152, 154 and their specific connection, circuitry structure  is not supported in original disclosure, The circuitry with components presented is new with capability that is beyond what was presented before.


Specification Objections (New Matter Issue)
Do not enter Spec amendment 12/15/21, 07/14/21, 03/18/21 and they are being objected under 35 U.S.C. 132(a).
5.	Previous spec objections are maintained. Please DO NOT enter.
1) Spec amendment to include description of Fig. 1A (page 4 of spec amendment 03/18/2021) is new and not supported by the original disclosure.
2) Spec amendment to include description of Fig. 1A (page 5 of spec amendment 03/18/2021) is new and not supported by the original disclosure.
3) Spec amendment page 6 second para (via 145 etc.) is new and not supported by the original disclosure.
4) Command layer description  (page 3, 6 of spec amendment 03/18/2021) is new and not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Previous Drawings Objection maintained
6. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Regarding claim 1, the following features must be shown in the drawings, or cancelled from the claims. Drawings do not show these feature (crossed out limitation in the following). In summary, Fig. 1-Fig. 5 do not show relevant connections between word line driver (input, output), row decoder (input, output), data (input, output), various command (input, output) (as they relate to electronic selection device per layer). 
Claim 1: A 3D-RAM memory comprising at least: - several memory cell arrays distributed in several superimposed memory layers and such that in each memory cell array, the memory cells arranged on a same line of the array are connected to a word line associated with said line of the array; - ; -  ; wherein: -  are arranged in a layer of command electronics which is separate from the memory layers, - in each of the memory layers, each of the word lines is connected to an output of an electronic selection device arranged in the memory layer comprising said word lines, a , , and forming a commanded switch interposed between said word line and the  and configured to let a signal received on its data input pass or not depending on the value of a selection signal of one of the memory layers received on its command input and , - all the electronic selection devices arranged in a same memory layer are configured to receive on their command input a same selection signal of one of the memory layers, and - each electronic selection device further includes a bias element of the word line connected to the electronic selection device 
Regarding claim 2, the following features must be shown in the drawings, or cancelled from the claims. Drawings do not show these feature (crossed out limitation in the following). In summary, Fig. 1-Fig. 5 do not show position of command electronics  layer since only two layers illustrated. The relevant connections and arrangement need to be understood. Claim 2:  The 3D-RAM memory according to claim 1, wherein the memory layers are superimposed one above the other and are arranged above the layer of command electronics, or wherein 
Regarding claim 8, “…global bit lines and the global complementary bit lines are connected to  and configured to read the memory cells…”  connection and arrangement in relation to other components must be shown in drawings.
Regarding claim 10, “… The 3D-RAM memory according to claim 8, wherein, in each of the memory layers, each of the bit lines and each of the complementary bit lines is connected to an input of a  a  of which is connected to  , an  is connected to one of the , and …” must be shown in drawings.


Specification Objections
7a.	The DETAILED DESCRIPTION OF PARTICULAR EMBODIMENT section of the specification is objected to because of the following informality:
Application describes prior art within this mentioned heading which may confuse persons reading the disclosure as to what the disclosed invention is. Description of pages 10, 11 on (see e.g. page 10 last para) describes prior arts as it relates to priors arts and commonly known subject matter. These paras need to move to the BACKGROUND of the invention section of the specification.     
reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Figures and Specification (see Specification objection below) to make sure care is taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention” and explains the subject matter that be described therein, especially indicating, “paragraph(s) describing to the extent practical the state of the prior art or other information disclosed known to the applicant, including references to specific prior art or other information where appropriate. Where applicable, the problems involved in the prior art or other information disclosed which are solved by the applicant’s invention should be indicated.”
Appropriate correction is required.
7b. 	The disclosure lacks Brief Summary Of The Invention as provided in 37 CFR 1.77(b). It should be included and prepared following the guideline as below:
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01 (d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  If possible, the nature and gist 

Claim Objections
8.	Claims 1, 2, 8, 10 and associated dependent claims inclusive of claims 1-10, 12 are objected to because the claims are not readable on drawings. See drawing objections in section 6 above. Claim language, functionality, component connections are not understood in view of the lack of drawings.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  PARK et al. (US 2016/0049197 A1) in view of and HISAMOTO (US 2018/0019748 A1). Further supported by Nho et. al (“A High-speed, Low-power 3D-SRAM Architecture”, IEEE 2008 Custom Integrated Circuits Conference) for limitation analysis.
Regarding independent claim 1, PARK teaches a 3D-RAM memory (Fig. 5: 100; para [0051]: resistive RAM) comprising: 
several memory cell arrays distributed in several superimposed memory layers (Fig. 5 in context of para [0079]: Layer 1-Layer A) and such that in each memory cell array (e.g. Fig. 5 array in Layer A), the memory cells arranged on a same line of the array are connected to a word line (Fig. 5: GWL and WL) associated with said line and arranged in the array (see PARK para [0081]. Limitation is further supported by Nho Fig. 1 and Fig. 3b disclosure); 
a word line driver (Fig. 5: 123 WD/SA); and a row decoder coupled to the word line driver (Fig. 5: 122 ADDR DEC. Limitation is further supported by Nho Fig. 1, Fig. 2, Fig. 7 disclosure and Nho teaches “3D-SRAM” comprising several memory cell arrays distributed in several memory layers with row decoder in each layer and word line drivers. See also Nho Fig. 1 and Fig. 3b disclosure); 
wherein:
the row decoder (Fig. 5: 122) and the word line driver (Fig. 5: 123) are arranged in a layer (Fig. 5: layer 1) of command electronics (Fig. 5: Layer1 implements control logic) which is separate from the memory layers (para [0079]),
in each of the memory layers , each of the word lines is connected to an output of an electronic selection device (Park’s WD/SA signals employed per layer. The limitation is further supported by Nho’s 3D decoder, see MP-13-2 and Fig. 1, Fig. 3b, Fig. 7a, Fig. 7b where it is taught that in each layer each of the word lines is connected to an output of wordline decoder).
PARK in FIG. 3D teaches  “…memory cell array 111 included in each layer…” and “…layer including a cell array may be stacked …”

PARK is silent with respect to individual stack/ layer specific selection devices, switches, additional control mechanism per stack/ layer as it pertains to remaining provisions of this claim.
HISAMOTO (US 2018/0019748 A1) teaches - 
in each of the memory layers (para [0089]: SRAM-B array & circuitry on substrate. See Fig. 13 employed in a layer), each of the word lines (Fig. 13: WL’s) is connected to (operably connected to) an output of an electronic selection device (e.g. selection for the purpose of driving.  See Fig. 13: UDR’s, GVS, PWK combined performs as selection device) arranged in the memory layer (Fig. 13) comprising said word lines, a data input (“input data”, see e.g. Fig. 13: Din) of which is connected (connected via CDEC) to the word line driver (Fig. 13: CNT which drives SEL signal used for selecting WL’s), 
a command input (Fig. 13: input of C-Add, R-Add, R/W, SEL) of which is connected to the row decoder (Fig. 13: RDEC) forming a commanded switch (Fig. 13: RDEC, CDEC and associated inputs form a commanded switch) interposed between said word line (see physical location of Fig. 13: WL’s) and the word line driver (Fig. 13: CNT) and 
configured to selectively (selectively based on column and row) transfer a signal received on its data input  (“input data”, see e.g. Fig. 13: Din) depending on a value of a selection signal (see Fig. 13 in context of para [0105], para [0106]: based on signal associated with selected column and selected WL) of one of the memory Fig. 13: input of C-Add, R-Add, R/W, SEL) and outputted by the row decoder (Fig. 13: WL selection is outputted by row decoder. See Fig. 13 in context of para [00104]-para [0107]), 
 all the electronic selection devices  arranged in a same memory layer are configured to receive on their command input (Fig. 13) a same selection signal of one of the memory layers (Fig. 13 circuitry located in same layer),
each electronic selection device (Fig. 13: UDR’s, GVS, PWK combined performs as selection device) further includes a bias element (Fig. 13: PWCK generating Vg0, Vg1) of the word line connected to the electronic selection device (see Fig. 13) configured to provide a bias to said word line at an electrical reference potential (para [0105]: “ground potential”) when the electronic selection device does not transfer the signal received on its data input  (para [0105]: when “non-selected word line” is being used. See para [0104]-para [0105]) .
PARK’s peripheral circuitry applicable for each layered array is being modified using HISAMOTO’s circuitry components and functionality to employ “local” control scheme. HISAMOTO  teaches “achieving low power consumption”  using its invention. 
Nho teaches that integration of 2D-SRAM components into 3D-SRAM array (Fig. 5, Fig. 6, Abstract) and teaches that 3D-SRAM has demonstrated significant improvement in power-delay over conventional 2D-SRAM. Further Nho teaches using 3D decoder (see Fig. 1, Fig. 3, Fig. 6) per layer for local selection of wordlines is an improvement from power-consumption and power-delay perspective.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of HISAMOTO into the teachings of PARK 
Regarding claim 2, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. PARK teaches wherein the memory layers are superimposed one above the other (see Fig. 5: Layer 2 - Layer A) and are arranged above the layer of command electronics (Fig. 5: Layer 1) or wherein the layer of command electronics is arranged between two memory layers (see Fig. 5).
Regarding claim 7, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. PARK teaches further including global word lines (PARK Fig. 5: GWL’s), each global word line being connected to at least one input of an electronic selection device present in each of the memory layers (PARK and HISAMOTO’s combined teachings of selection device).
Regarding claim 12, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. PARK teaches wherein the memory cells are of the SRAM type (see Fig. 13 6T SRAM cells).

12.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0049197 A1) and HISAMOTO (US 2018/0019748 A1), in view of Azuma et al. (US 2013/0077384 A1).
Regarding claim 3, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
 wherein each electronic selection device includes a transfer gate (Fig. 24: 132 transfer gate) forming the commanded switch (Fig. 24: “WL selection switch”), an input of which (Fig. 24: input of 133) forms the input of the electronic selection device (Fig. 24: nmos gate of transmission gate of switch), an output of which (Fig. 24: output of 133) forms the output of the electronic selection device (Fig. 24: pmos gate of transmission gate of switch), and 
a command input of which forms (read/ write command activated GWL input) the command input of the electronic selection device (Fig. 24: WL selection switch).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Azuma into the teachings of PARK, HISAMOTO  such that per layer/ stack array control scheme can be employed in a 3D stacked memory device in order to reduce operational leakage and reduce power consumption (Azuma para [0005]).
Regarding claim 4, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
Azuma teaches wherein each electronic selection device (Fig. 24: WL selection switch) includes a first field effect transistor forming the commanded switch and configured such that: a first electrode, corresponding to the source or to the drain of the first transistor, forms the data input of the electronic selection device, - a second electrode, different from the first electrode and corresponding to the drain or to the source of the first transistor, forms the output of the electronic selection device, a gate forms the command input of the electronic selection device (Limitation is directed to pass gate or, transmission gate structure. See Azuma Fig. 24 Transmission gate structure teaches this limitation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Azuma into the teachings of PARK, HISAMOTO such that per layer/ stack array control scheme can be employed in a 3D stacked memory device in order to reduce operational leakage and reduce power consumption (Azuma para [0005]).

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0049197 A1), and HISAMOTO (US 2018/0019748 A1), in view of Huang (US 10756094 B2).
Regarding claim 9, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
Huang teaches wherein each memory layer includes several memory cell arrays (Huang Claim 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Huang into the teachings of PARK, HISHAMOTO such that additional arrays with per layer/ stack controllability feature can be employed in order to have increased data storage capacity.


Response to Arguments
Drawing and spec objections are maintained. Applicant’s arguments with respect to drawing and spec objections (see pages 6-8 of Remarks filed 12/15/21)  are not persuasive regarding this matter and the objections are maintained. See details in objection section. Applicant show support in the following areas if any new component or, circuit is being drawn:
1) support for type of components of e.g. Fig. 1A, Fig. 1B (for example if detection unit is drawn, needs to show e.g. single ended or differential ended sense amplifier is supported in spec previously) – type of components supporting the functions is not supported by original spec.
2) support for  component connections and relative connections e.g. Fig. 1A, Fig. 1B  (relative to other components)

Due to new matter issues, drawing and spec amendments will not be entered.
No art rejection provided for Claims 5-6, 8, 10-11. Examiner’s  Note: The absence of art rejection should not be taken as indication that the prior art may be silent on relevant anticipatory/obviousness teachings. The invention as claimed seems to depart, as the analysis in this Office Action presents, from teachings found in the drawings/specification of the instant Application in such a way that makes all art rejection at this time an exercise in futility.
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. Previous rejections are maintained. See illustrated, reformulated rejections.

selection device. Hisamoto is asserted to disclose selection device GVS and PWCK and they do not correspond t the selection device. (page 9).
Applicant’s argument is not persuasive because Fig. 13: UDR’s, GVS, PWK combined performs as selection device or LOCAL SELECTION DEVICE for word-lines.. Fig. 13 of  Hisamoto employs local  decoding and selection scheme. See illustration in rejection analysis. See also para [0093] for selection function which is used with the UDR device for word line selection and driving. Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. 
1a. Applicant argues (regarding claim 1) that Hisamoto’s GVS taken as selection device is not valid since it  receives signals Vg0 and Vgl on lines Lgd’s and signal SEL. It has an output node G connected to drivers DRV (bit not to word line). (page 9).
Applicant’s argument is not persuasive because Hisamoto’s UDR’s output connected to word line. See rejection analysis.
1b. Applicant argues (regarding claim 1) that Hisamoto’s GVS is not selection device because it does not have a data input connected to a word line driver. GVs also 
Applicant’s argument is not persuasive because Hisamoto’s commanded switch (Fig. 13: RDEC, CDEC and associated inputs form a commanded switch) is within the architectural boundary of  selection device which is relied upon to reject this feature. ) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
1C. Applicant argues (regarding claim 1) that Hisamoto’s CDEC does not supply Din to GVS or any part of RDEC and CDEC does not supply any data signal to GVC or any part of RDEC that is transferred to the output of a selection switch and thus claim 1 rejection is not valid. (page 10)
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons. See analysis in formulated rejection.
1d. Applicant argues (regarding claim 1) that Hisamoto’s "associated command of C-Add, R-Add and R/W" which is "connected to the row decoder" (RDEC). C-Add and R/W are commands sent to the CDEC for selection of a data line and are not connected to or sent to RDEC. R-Add is input to DEC-R to produce output for the drivers DRV. It is not sent to GVS. (page 10).
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons. See analysis in formulated rejection. GVS alone is not relied upon for commanded switch. See rejection.

Applicant’s argument is not persuasive because applicant has not provided sufficient reasons and applicant has not considered prior art in its entirety. See analysis in formulated rejection.
1f. Applicant argues (regarding claim 1) that Hisamoto’s  no word line is connected to GSV or PWCK, asserted to correspond to the selection device. (page 10)
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons and applicant has not considered prior art in its entirety. See analysis in formulated rejection.
1g. Applicant argues (regarding claim 1) that in Hisamoto’s  there is no selection switch as recited in Claim l in Hisamoto. Hisamoto has a different structure that does not utilize a selection switch. (page 10)
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons and applicant has not considered prior art in its entirety. See analysis in formulated rejection.
1h. Applicant argues (regarding claim 1) that in Hisamoto’s  bias elements to correspond to PWCK supply a bias to the word line when the selection device does not transfer the signal received on its data input. PWCK produces the ground potentials which are supplied by GVS to the drivers DRV. The data input is asse1ted to be Din. Din is input to CDEC and has no effect on PWCK or GVS. Din is fed to data lines. Moreover, if Din is not transferred has no effect on whether a bias is supplied to the 
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons and applicant has not considered prior art in its entirety. See analysis in formulated rejection.

1i. Applicant argues (regarding claim 3, 4) that Azuma’s  commanded switch and  selection signal intended to be received by the commanded switch of Claim 1 does not correspond to a selection signal of one of the memory layers. (page 11).
See rejection analysis.
1j. Applicant argues (regarding claim 3, 4) that Azuma’s switch 130 of Azuma would function as a replacement for GSV and PWCK or somehow work together with these two circuits.
See rejection analysis.
2. Applicant argues (regarding claim 3, 4) that Azuma also does not disclose the bias elements recited in the claims, particularly circuits 134 do not supply a bias to the word lines.
See rejection analysis. Relied upon from Hisamoto for bias element.
3. Applicant argues (regarding claim 9) that Huang has no disclosure in any of the cited references of the electronic selection device and the bias element as recited in Claim 9.
See rejection analysis. Relied upon from Hisamoto for bias element.

In response to applicant’s argument substance/ summary that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
In response to applicant's argument substance/ summary of Hisamoto being  non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  
In response to applicant's argument substance/ summary that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Chen (US 2015/0146480 A1): Fig. 2-Fig. 6 disclosure applicable for all claims.

    PNG
    media_image1.png
    602
    859
    media_image1.png
    Greyscale

Chen teaches three dimension static random access memory (SRAM) structure and local row decoding scheme per layer.
Terzioglu et al. (US 2004/0218457 A1): Fig. 1-Fig. 13 disclosure applicable for all claims.
See specially per layer control features applicable for claim 1 in addition.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825